THE THIRTEENTH COURT OF APPEALS

                                    13-19-00621-CV


                                  Knapp Medical Center
                                           v.
                                   Rachel Irene Gallo


                                  On Appeal from the
                  County Court at Law No. 6 of Hidalgo County, Texas
                           Trial Cause No. CL-19-1974-F


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

the parties incurring the same.

      We further order this decision certified below for observance.

April 30, 2020